                         IN THE UNITED STATES DISTRICT COURT                          SEP 24 2019
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

CYNTHIA N., on behalf of Z.N.S.,               )
a minor child,                                 )
               Plaintiff,                      )       Case No. 4:18-cv-00038
                                               )
v.                                             )       ORDER
                                               )
ANDREW M. SAUL                                 )       By: Hon. Jackson L. Kiser
Commissioner of Social Security, 1             )           Senior United States District Judge
             Defendant.                        )


       Before me is the Report and Recommendation (“R&R”) of the United States Magistrate

Judge recommending that I deny the Commissioner’s Motion for Summary Judgment, reverse

the Commissioner’s final decision, and remand this case for further administrative proceedings.

The R&R was filed on August 29, 2019, and the parties had fourteen (14) days to file objections.

No objections were filed. Accordingly, it is ORDERED and ADJUDGED that the R&R [ECF

No. 15] shall be, and hereby is, ADOPTED in its entirety. The Commissioner’s Motion for

Summary Judgment [ECF No. 13] is DENIED, the final decision of the Commissioner is

REVERSED, and this matter is REMANDED to the Commissioner for further administrative

proceedings consistent with the R&R. The clerk is directed to remove this case from the active

docket of the court.

       The clerk is directed to send a copy of this Order to the pro se plaintiff, counsel of record

and Magistrate Judge Hoppe.

       ENTERED this 24th day of September, 2019.


                                               s/Jackson L. Kiser
                                               SENIOR UNITED STATES DISTRICT JUDGE
1
 Andrew M. Saul became Commissioner of Social Security in June 2019. Commissioner Saul is hereby
substituted for the former Acting Commissioner, Nancy Berryhill, as the named defendant in this action.
See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
